                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

       Plaintiff,                    Case No. 16-CR-20810-04
                                     Hon. George Caram Steeh
TAKATA CORPORATION,

     Defendant.
________________________/

                    ORDER GRANTING SPECIAL
    MASTER’S SUPPLEMENTAL REQUEST FOR APPROVAL OF FIRST
    DISTRIBUTION OF INDIVIDUAL RESTITUTION FUND (ECF NO. 113)

       Upon the request of Eric D. Green in his capacity as Special Master

for approval of the Special Master’s Supplemental Request in Connection

with the request for approval of First Distribution of the Individual

Restitution Fund (ECF No. 113):1

IT IS HEREBY ORDERED AND ADJUDGED as follows:

       1.     The Court APPROVES the Special Master’s recommendation

that the value of a point be set at $71.01.




1
 Capitalized terms used but not defined herein shall have the meanings set
forth in the Special Master’s Request for Approval of First Distribution of
Individual Restitution Fund (the “Distribution Request”).
                                       1
      2.    The Court APPROVES the Special Master’s recommendation

that Current Claimants receive approximately 9% of the IRF Funds based

on, among other things, NERA’s revised estimation of liability (see ECF No.

115); in NERA’s 2017 estimation report, the definition of Current Claim was

tied to the date of expected rupture, while the present definition of Current

Claim is based on, among other things, when a claim is presented to the

Special Master; this distinction results in a larger allocation of IRF Funds to

Future Claimants.

      3.    The Court APPROVES the Special Master’s recommendation

that $10,890,945.72 2 of the Individual Restitution Fund be allocated to

Current Claimants, with the balance reserved for Future Claimants. If there

are fewer Future Claims than estimated, unused funds may be distributed to

all eligible claimants on a proportional basis.

      4.    The Court APPROVES the Special Master’s request to distribute

the amount of $10,890,945.72 to the Current Claimants listed on Exhibit B

(ECF No. 113-2); provided, however, that as a condition for payment from

the Individual Restitution Fund, all Current Claimants must execute and



2
  The Special Master increased the proposed gross allocation to current
claimants by approximately $300.00 to account for rounding the dollar value
of a point to whole cents for the benefit of eligible Current Claimants.

                                       2
submit to the Special Master a release and counsel for Current Claimants

must execute and submit to the Special Master a rider.

     5.    The Court APPROVES the Special Master’s recommendations

regarding the proposed point adjustments for specific Current Claimants as

listed on Exhibit A. (ECF No. 113-1).

     6.    Except    as   reflected     in   the   Special   Master’s   revised

recommendations in Exhibit A (ECF No. 113-1), all objections submitted in

connection with the Minutes Order (ECF No. 110) are OVERRULED.

     7.    The Court APPROVES the Special Master’s determination that

the claims of the Current Claimants set forth in Exhibit D (ECF No. 113-4)

are ineligible for compensation from the Individual Restitution Fund.

     8.    The Court APPROVES conditioning payment from the IRF to

individuals represented by counsel on execution of a rider by counsel

acknowledging and agreeing to abide by the restriction on attorney’s fees set

forth in the IRF Methodology Order. (ECF No. 78, PageID 2219).

     9.    The Court DIRECTS that Distributions shall be made in

accordance with the procedures set forth in the Revised IRF Methodology.

(ECF No. 77-1).




                                        3
      10.   This Court retains jurisdiction over all matters covered by, or

related to, this Order.

      IT IS SO ORDERED.

                                  s/George Caram Steeh
                                  GEORGE CARAM STEEH
                                  UNITED STATES DISTRICT JUDGE

Dated: October 3, 2019




                                     4
